DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/26/2022, with respect to the outstanding 35 USC §112(b) rejections have been fully considered and are persuasive. The 35 USC §112(b) rejections of claims 4 and 17 has been withdrawn. 

Applicant's arguments filed 01/26/2022, with respect to the outstanding 35 USC §102 rejections have been fully considered but they are not persuasive. Applicant argues that the ribs 2a and 2b of Kunugi do not comprise a frame that is a structure defining a perimeter around a cutout of opening under the solar cells, and the skin is not attached to the ribs at a perimeter of the ribs along one or more edges of the substrate. Instead, applicant argues that the ribs 2a and 2b define a structure and the skin material is attached to all of the ribs 2a and 2b, but not at a perimeter and not at the edges of the skin material 1.
The examiner disagrees for two reasons.
First, the outermost ribs 2a and 2b can be regarded as forming a frame, while innermost ribs 2a and 2b can be regarded as additional reinforcing materials; this is consistent with instant specification ¶73 of PGPUB, which notes it is possible to have i.e. along the outermost edges. The examiner additionally notes that “along an edge” does not require that the edge of the substrate is directly joined to the perimeter defined by the frame; the outermost ribs 2a and 2b are along the edge of skin 1, even if there exists some spacing between, as “along” simply means “in a lengthwise direction.” This limitation is met by the outermost ribs regardless of whether there are additional ribs.
Additionally or alternatively, while frame is shown with four ribs 2a and four ribs 2b, one of ordinary skill in the art would appreciate that the number of ribs 2a and 2b could be varied based on the desired dimensions of the resulting structure and the materials chosen, and it would have been obvious to one of ordinary skill to have two ribs 2a interlocking with two ribs 2b at the perimeter, as at least two ribs 2a and two ribs 2b are needed order to form an intersecting rib structure, which is desired by Kunugi, in order to reduce costs by reducing total number of ribs, while providing a frame with the bare minimum of intersecting ribs

Applicant's arguments filed 01/26/2022, with respect to the outstanding double patenting rejections have been fully considered but they are not persuasive. Applicant asks that the rejections be held in abeyance.
Double patenting rejections cannot be held in abeyance; a complete response to a NSDP rejection is either reply by applicant showing that the claims subject to the 
Since this has not been done, the NSDP rejection is upheld.

Double Patenting
The basis for nonstatutory double patenting, not included in this action, can be found in a prior Office action.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/847,359 (published as US-20210320619-A1), alternatively in view of Kunugi, JP-2002190612-A, and/or in view of Dong, US-20110198444-A1, Beck, US-20130056047-A1.
All limitations appear to be met; limitations from dependent claims are obvious over the additionally cited references.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 8-11, 13-15, 20-22, and 24 are rejected under 35 U.S.C. 103 as obvious over Kunugi, JP-2002190612-A (cited by examiner on PTO-892 mailed 10/26/2021).

Claim 1. Kunugi teaches an apparatus (Fig. 1), comprising:
a substrate having one or more solar cells bonded thereto (skin material 1 having solar cells, not shown, bonded thereto);
and a frame for supporting the substrate and the solar cells, wherein the frame is a structure defining a perimeter around a cutout or opening under the solar cells (outermost ribs 2a and 2b can be regarded as forming a frame, while innermost ribs 2a and 2b can be regarded as additional reinforcing materials; this is consistent with instant specification ¶73 of PGPUB, which notes it is possible to have reinforcing materials and/or supporting members inside the frame to increase stiffness. Additionally or alternatively, while frame is shown with four ribs 2a and four ribs 2b, one of ordinary skill in the art would appreciate that the number of ribs 2a and 2b could be varied based on the desired dimensions of the resulting structure and the materials chosen, and it would have been obvious to one of ordinary skill to have two ribs 2a interlocking with two ribs 2b at the perimeter, as at least two ribs 2a and two ribs 2b are needed order to form an intersecting rib structure, which is desired by Kunugi, in order to reduce costs by reducing total number of ribs, while providing a frame with the bare minimum of intersecting ribs),
the substrate is attached to the frame at the perimeter of the frame along one or more edges of the substrate (see Fig 1., noting that skin material 1 is attached to the frame at a perimeter of the frame along edges of substrate. See Response to Arguments, above, re: “along”),
and the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame (see Fig 1., as well as ¶5, “skin is provided only on one side, so that the heat radiation effect of the heat generated from the solar cell is reduced as shown in FIG.”; this is an improper machine translation, which is clearly evidenced by the dropping of reference character ‘1’ and ‘5’ from ‘Fig. 5.’ After performing a spot translation, it appears the correct translation is “since the skin material 1 is on only one side, the heat dissipation effect of the heat generated from the solar cell does not decrease as shown in Fig. 5.” As heat radiation effect is not decreased, as described in ¶5, this suggests that the cutout enables cooling of the cells by heat radiation effect; additionally where the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions, including the above limitation “the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame,” are presumed to be inherent). 

Claim 2. Kunugi teaches the apparatus of claim 1, wherein the substrate is a flexible substrate (the skin material 1, carbon fiber reinforced plastics and aluminum alloys having high specific elastic modulus and specific strength are frequently used in order to make the space structure light, high elastic modulus and high strength; while “high elastic modulus” suggests a stiffer material, the purpose of the ribs is to increase stiffness, suggesting the skin is flexible relative to the ribs). 

Claim 8. Kunugi teaches the apparatus of claim 1, further comprising reinforcing materials or support members in the cutout or opening of the frame (see Fig. 1, noting interior ribs 2a and 2b). 

Claim 9. Kunugi teaches the apparatus of claim 8, wherein the substrate with the solar cells is attached to the reinforcing materials inside the frame (skin is joined to the ribs by adhesion; see ¶19, a plain reading suggesting this skin is also joined to the interior ribs, i.e. reinforcing material). 

Claim 10. Kunugi teaches the apparatus of claim 8, wherein the reinforcing materials incorporate shock absorbing materials to interface with the substrate and solar cells while stowed (material of the ribs are carbon fiber reinforced plastics or aramid fiber reinforced plastics having a high specific elastic modulus; see ¶12. Fiber-reinforced plastics in general have shock-absorbing characteristics compared to non-fiber-reinforced plastics, and thus appear to meet the claim limitations). 

Claim 11. Kunugi teaches the apparatus of claim 8, wherein the reinforcing materials allow radiative cooling at normal incidence from the solar cells, and block electron and proton radiation at non-normal incidence from reaching the solar cells (this can be seen by ray-tracing from Figs., and while this is not explicitly described, the cross-sectional structure that allows this is substantially identical to that of instant Fig. 6B, suggesting this limitation is inherent). 

Claim 13. Kunugi teaches the apparatus of claim 1, wherein the frame, substrate, and solar cells comprise a solar panel for a spacecraft (see, e.g., Fig. 2).
Additionally, this is intended use and would be met by any structure fulfilling the limitations of claim 1 even without being used on a spacecraft. The examiner would suggest “a spacecraft comprising the apparatus of claim 1” or similar. 

Claim 14. Kunugi teaches a method (apparatus of Fig. 1 is made, suggesting the claimed method steps), comprising:
bonding one or more solar cells to a substrate (bonding of one or more solar cells, not shown, to skin material 1);
and attaching the substrate and the solar cells to a frame for support (attaching the skin material 1 and the solar cells to ribs 2, which form a frame
wherein the frame is a structure defining a perimeter around a cutout or opening under the solar cells (outermost ribs 2a and 2b can be regarded as forming a frame, while innermost ribs 2a and 2b can be regarded as additional reinforcing materials; this is consistent with instant specification ¶73 of PGPUB, which notes it is possible to have reinforcing materials and/or supporting members inside the frame to increase stiffness. Additionally or alternatively, while frame is shown with four ribs 2a and four ribs 2b, one of ordinary skill in the art would appreciate that the number of ribs 2a and 2b could be varied based on the desired dimensions of the resulting structure and the materials chosen, and it would have been obvious to one of ordinary skill to have two ribs 2a interlocking with two ribs 2b at the perimeter, as at least two ribs 2a and two ribs 2b are needed order to form an intersecting rib structure, which is desired by Kunugi, in order to reduce costs by reducing total number of ribs, while providing a frame with the bare minimum of intersecting ribs),
the substrate is attached to the frame at the perimeter of the frame along one or more edges of the substrate (see Fig 1., noting that skin material 1 is attached to the frame at a perimeter of the frame along edges of substrate. See Response to Arguments, above, re: “along”),
and the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of as heat radiation effect is not decreased, as described in ¶5, this suggests that the cutout enables cooling of the cells by heat radiation effect; additionally where the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions, including the above limitation “the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame,” are presumed to be inherent). 

Claim 15. Kunugi teaches the method of claim 14, wherein the substrate is a flexible substrate (the skin material 1, carbon fiber reinforced plastics and aluminum alloys having high specific elastic modulus and specific strength are frequently used in order to make the space structure light, high elastic modulus and high strength; while “high elastic modulus” suggests a stiffer material, the purpose of the ribs is to increase stiffness, suggesting the skin is flexible relative to the ribs). 

Claim 20. Kunugi teaches the method of claim 14, further comprising reinforcing materials or support members in the cutout or opening of the frame (see Fig. 1, noting interior ribs 2a and 2b), wherein the substrate with the solar cells is attached to the reinforcing materials inside the frame (skin is joined to the ribs by adhesion; see ¶19, a plain reading suggesting this skin is also joined to the interior ribs, i.e. reinforcing material). 

Claim 21. Kunugi teaches the method of claim 20, wherein the reinforcing materials incorporate shock absorbing materials to interface with the substrate and solar cells while stowed (material of the ribs are carbon fiber reinforced plastics or aramid fiber reinforced plastics having a high specific elastic modulus; see ¶12. Fiber-reinforced plastics in general have shock-absorbing characteristics compared to non-fiber-reinforced plastics, and thus appear to meet the claim limitations). 

Claim 22. Kunugi teaches the method of claim 20, wherein the reinforcing materials allow radiative cooling at normal incidence from the solar cells, and block electron and proton radiation at non- normal incidence from reaching the solar cells (this can be seen by ray-tracing from Figs., and while this is not explicitly described, the cross-sectional structure that allows this is substantially identical to that of instant Fig. 6B, suggesting this limitation is inherent). 

Claim 24. Kunugi teaches a method (method of cooling according to structure of Fig. 1), comprising:
transferring heat from one or more solar cells bonded to a substrate (transferring heat from solar cells, not shown, bonded to skin 1
wherein the substrate is mounted on a frame for support (skin 1 is mounted on ribs 2, which form a frame, for support),
the frame is a structure defining a perimeter around a cutout or opening under the solar cells (outermost ribs 2a and 2b can be regarded as forming a frame, while innermost ribs 2a and 2b can be regarded as additional reinforcing materials; this is consistent with instant specification ¶73 of PGPUB, which notes it is possible to have reinforcing materials and/or supporting members inside the frame to increase stiffness. Additionally or alternatively, while frame is shown with four ribs 2a and four ribs 2b, one of ordinary skill in the art would appreciate that the number of ribs 2a and 2b could be varied based on the desired dimensions of the resulting structure and the materials chosen, and it would have been obvious to one of ordinary skill to have two ribs 2a interlocking with two ribs 2b at the perimeter, as at least two ribs 2a and two ribs 2b are needed order to form an intersecting rib structure, which is desired by Kunugi, in order to reduce costs by reducing total number of ribs, while providing a frame with the bare minimum of intersecting ribs),
the substrate is attached to the frame at the perimeter of the frame along one or more edges of the substrate (see Fig 1., noting that skin material 1 is attached to the frame at a perimeter of the frame along edges of substrate. See Response to Arguments, above, re: “along”),
and the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame (as heat radiation effect is not decreased, as described in ¶5, this suggests that the cutout enables cooling of the cells by heat radiation effect; additionally where the claimed and prior art products are identical or substantially identical in structure or composition, claimed properties or functions, including the above limitation “the cutout or opening enables direct cooling of the solar cells through the substrate by exposing a back side of the substrate and the solar cells for transferring or radiating heat directly through the cutout or opening of the frame,” are presumed to be inherent). 

Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugi, JP-2002190612-A, as applied to claims 1 and 14, above, and further in view of Dong, US-20110198444-A1.

Claim 3. Kunugi teaches the apparatus of claim 1, but not wherein the substrate is attached to the frame using one or more fasteners, and the fasteners are placed in reinforced areas of the substrate to prevent tearing of the substrate. Instead, Kunugi only teaches adhesive. 
Dong teaches a solar panel for air vehicles. The solar panels may include solar cells deposited on an underlying structure (see ¶25). Dong further teaches that solar see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures would be the ribs, which, as the substrate is bonded to these areas, would be reinforced areas of the substrate.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate is attached to the frame using one or more fasteners, and the fasteners are placed in reinforced areas of the substrate to prevent tearing of the substrate, instead of by adhesive, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one means for attaching solar panels to underlying structures for another, with reasonable expectation of success suggested by Dong’s acknowledgement of these structures as equivalent). See MPEP §2143 B.

Claim 4. Kunugi teaches the apparatus of claim 1, but not wherein the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame. Instead, Kunugi only teaches adhesive. 
Dong teaches a solar panel for air vehicles. The solar panels may include solar cells deposited on an underlying structure (see ¶25). Dong further teaches that solar panels may be attached to aerodynamic structure by mechanical fasteners, adhesives, or the like (see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one means for attaching solar panels to underlying structures for another, with reasonable expectation of success suggested by Dong’s acknowledgement of these structures as equivalent). See MPEP §2143 B.

Claim 16. Kunugi teaches the method of claim 14, but not wherein the substrate is attached to the frame using one or more fasteners, and the fasteners are placed in reinforced areas of the substrate to prevent tearing of the substrate. Instead, Kunugi only teaches adhesive. 
Dong teaches a solar panel for air vehicles. The solar panels may include solar cells deposited on an underlying structure (see ¶25). Dong further teaches that solar panels may be attached to aerodynamic structure by mechanical fasteners, adhesives, or the like (see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures would be the ribs, which, as the substrate is bonded to these areas, would be reinforced areas of the substrate.


Claim 17. Kunugi teaches the method of claim 14, but not wherein the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more sides of the frame to spread a force applied by the fasteners attaching the substrate to the frame. Instead, Kunugi only teaches adhesive. 
Dong teaches a solar panel for air vehicles. The solar panels may include solar cells deposited on an underlying structure (see ¶25). Dong further teaches that solar panels may be attached to aerodynamic structure by mechanical fasteners, adhesives, or the like (see ¶27). Thus, Dong suggests that these are equivalent means for fastening solar panels to underlying structures. For Kunugi, the underlying structures would be the ribs, which, as the substrate is bonded to these areas, would be reinforced areas of the substrate.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate is attached to the frame using one or more fasteners connected to one or more bars located along one or more the fasteners attaching the substrate to the frame, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one means for attaching solar panels to underlying structures for another, with reasonable expectation of success suggested by Dong’s acknowledgement of these structures as equivalent). See MPEP §2143 B.

Claims 5-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugi, JP-2002190612-A, as applied to claims 1 and 14, above, and further in view of Beck, US-20130056047-A1.

Claim 5. Kunugi teaches the apparatus of claim 1, but not wherein the substrate has one or more tabs that are folded around and under the frame. Instead Kunugi is silent to this, as well as the details for electrical conductors for making electrical connections to the solar cells.
Beck teaches a photovoltaic module (see Fig. 3, esp. Fig. 3B); like Kunugi’s module, it has have a sealed perimeter. While Beck is concerned with moisture ingress in terrestrial systems, Beck teaches that the substrate may have one or more conductors 410, 415 having a portion which wrap around the side of the panel to the back of the module. This allows simplification of interconnection, as the conductors 410, 415 may be fed to the point they are electrically interconnected (see ¶25).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate has one or more tabs that 

Claim 6. Modified Kunugi teaches or suggests the apparatus of claim 5, wherein the tabs include one or more electrical conductors for making electrical connections to the solar cells (per rejection of claim 5, above). 

Claim 7. Modified Kunugi teaches or suggests the apparatus of claim 5, wherein the tabs are attached to one or more sides of the frame (per rejection of claim 5, above). 

Claim 18. Kunugi teaches the method of claim 14, but not wherein the substrate has one or more tabs that are folded around and under the frame, the tabs include one or more electrical conductors for making electrical connections to the solar cells. Instead Kunugi is silent to the details of the electrical conductors for making electrical connections to the solar cells.
Beck teaches a photovoltaic module (see Fig. 3, esp. Fig. 3B); like Kunugi’s module, it has have a sealed perimeter. While Beck is concerned with moisture ingress in terrestrial systems, Beck teaches that the substrate may have one or more conductors 410, 415 having a portion which wrap around the side of the panel to the back of the module. This allows simplification of interconnection, as the conductors 410, 415 may be fed to the point they are electrically interconnected (see ¶25).


Claim 19. Modified Kunugi teaches or suggests the method of claim 18, wherein the tabs are attached to one or more sides of the frame (per rejection of claim 18, above). 

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunugi, JP-2002190612-A, as applied to claims 1 and 14, above, and further in view of Glenn, US-6313396-B1 (cited by applicant on IDS filed 04/13/2020).

Claim 12. Kunugi teaches the apparatus of claim 1, but not wherein the substrate has one or more conducting layers for making electrical connections to the solar cells, the substrate includes one or more insulating layers for insulating the conducting layers, and the conducting layers are embedded in the substrate or are on the substrate. 
Instead Kunugi is silent to the electrical connection of the cells on the sheet.
Glenn teaches a photovoltaic array for spacecraft such as a satellite, and further teaches cells attached to a substrate 20, which is eventually bonded to frame, hence Glenn is substantially similar to Kunugi. Glenn further teaches the substrate has one or more conducting layers for making electrical connections to the solar cells (19 in Fig. 1), the substrate includes one or more insulating layers for insulating the conducting layers (18 and/or substrate 20 itself), and the conducting layers are embedded in the substrate or are on the substrate (see Fig. 2 or Fig. 1, respectively). Thus, Glenn teaches this is a suitable arrangement for electrical connection of cells on a sheet / substrate which is eventually connected to a frame for space applications.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate have one or more conducting layers for making electrical connections to the solar cells, the substrate includes one or more insulating layers for insulating the conducting layers, and the conducting layers are embedded in the substrate or are on the substrate, as Glenn teaches this is a suitable manner to electrically connect the cells for space applications on a substrate which is later bonded to a frame.

Claim 23. Kunugi teaches the method of claim 14, wherein the substrate has one or more conducting layers for making electrical connections to the solar cells, the substrate includes one or more insulating layers for insulating the conducting layers, and the conducting layers are embedded in the substrate or are on the substrate. 
Instead Kunugi is silent to the electrical connection of the cells on the sheet.
Glenn teaches a photovoltaic array for spacecraft such as a satellite, and further teaches cells attached to a substrate 20, which is eventually bonded to frame, hence Glenn is substantially similar to Kunugi. Glenn further teaches the substrate has one or more conducting layers for making electrical connections to the solar cells (19 in Fig. 1), the substrate includes one or more insulating layers for insulating the conducting 18 and/or substrate 20 itself), and the conducting layers are embedded in the substrate or are on the substrate (see Fig. 2 or Fig. 1, respectively). Thus, Glenn teaches this is a suitable arrangement for electrical connection of cells on a sheet / substrate which is eventually connected to a frame for space applications.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate have one or more conducting layers for making electrical connections to the solar cells, the substrate includes one or more insulating layers for insulating the conducting layers, and the conducting layers are embedded in the substrate or are on the substrate, as Glenn teaches this is a suitable manner to electrically connect the cells for space applications on a substrate which is later bonded to a frame.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721